UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 96-1311



RUBEN MARTIN,

                                            Plaintiff - Appellant,

          versus

GOODYEAR AUTO SERVICE CENTER, a division of
the Goodyear Tire and Rubber Company,

                                             Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph R. McCrorey, Magistrate Judge.
(CA-94-3415-3-17BC)


Submitted:   July 23, 1996                 Decided:   July 30, 1996


Before WIDENER, NIEMEYER and MICHAEL, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Ruben Martin, Appellant Pro Se. Frank Barron Grier, III, GRIER LAW
FIRM, Columbia, South Carolina, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the magistrate judge's order denying his

motion for default judgment. We dismiss the appeal for lack of

jurisdiction because the order is not appealable. This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(1988), and certain interlocutory and collateral orders, 28 U.S.C.
§ 1292 (1988); FED. R. CIV. P. 54(b); Cohen v. Beneficial Indus.
Loan Corp., 337 U.S. 541 (1949). The order here appealed is neither

a final order nor an appealable interlocutory or collateral order.

     We dismiss the appeal as interlocutory. We dispense with oral

argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                2